Title: To John Adams from Jean Luzac, 27 September 1780
From: Luzac, Jean
To: Adams, John


      
       Monsieur
       Leide 27. Sept. 1780
      
      Vous faisant des remercîmens très-sincères des la communication, que vous avez eu la bonté de nous faire successivement de plusieurs Papiers intéressans, j’ai l’honneur de vous en renvoyer ici une partie, vous priant de permettre que je garde le reste encore quelques jours, parce que le tems ne m’a pas permis de les copier toutes à la fois, et que je me propose de les employer à mesure que la place le permettra. J’ai déjà pris Copie des deux Lettres de Philadelphie, dont je n’ai pu donner jusqu’ici l’Extrait au Public. Je me flatte, que vous agréerez l’usage que j’ai fait de ces différentes Pièces; et que les informations, qu’elles contiennent, serviront à détromper l’Europe de plusieurs fausses idées, qu’on lui a fait prendre sur l’état des affaires.
      J’ai fait copier pour la presse la Brochure, que je tiens de votre main; et je compte, que l’impression pourra se commencer la semaine prochaine.
      J’ai l’honneur d’être avec le plus grand respect, Monsieur, de Votre Excellence Le très-humble & très-obéissant Serviteur,
      
       J: Luzac
      
     